DETAILED ACTION
	This is the first office action on the merits for application 17/277,274, filed 4/10/2021, which claims priority to Chinese application CN202010289245.6, filed 4/13/2020.
	Claims 9-24 are pending in the application. Claims 9-17 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, even though these references are not currently applied in a grounds of rejection.
Micciche (U.S. 2006/0219352 A1)
Tan, et al. (U.S. 2013/0277361 A1)
Schultis, et al. (U.S. 2012/0228362 A1)
Dingle, et al. (U.S. 2009/0236328 A1)

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, Claims 18-23, in the reply filed on 1/1/2022 is acknowledged.
It is noted that although new claims 18-23 have been amended to be dependent from claim 9, these claims are still directed toward a photovoltaic stringer.
Therefore, the Examiner respectfully maintains the position that the inventions of Group II (i.e. Claims 9-17) and Group III (i.e. Claims 18-23) are properly restrictable, per the analysis below.

III. Claims 18-23, drawn to a photovoltaic stringer, classified in H01L31/188.
II. Claims 9-17, drawn to a method of manufacturing a photovoltaic ribbon, classified in H01L31/188.

Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus of Group III can be used in a method that does not include annealing, unlike the method of Group II, which requires an annealing step. Alternatively, the method of Group II can be performed by a materially different apparatus. For example, the ribbon pulling and cutting process can be performed by hand, and the annealing process can be performed in an annealing oven. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.

The inventions have acquired a separate status in the art due to their recognized divergent subject matter.

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Therefore, Claims 18-23 are withdrawn from consideration, as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of Claim 17 are unclear, because it is unclear which of a real-time current, voltage, temperature, or electrified time are required to be acquired and adjusted. For the purposes of examination, any of real-time current, voltage, temperature, or electrified time will be interpreted to meet this limitation.
Further, there is insufficient antecedent basis for “the annealing electrical current,” because there is no prior recitation of “an annealing electrical current.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake, et al. (U.S. Patent Application Publication 2013/0164863 A1).
In reference to Claim 9, Miyake teaches a method for manufacturing a photovoltaic ribbon (Figs. 4-7, paragraphs [0041]-[0098] and [0102]-[0106]).
The method of Miyake teaches a step of acquiring a ribbon reel (i.e. bobbin 12) (paragraph [0042]) and pulling (i.e. drawing) a ribbon 11 (Fig. 4, paragraphs [0047]-[0048]).

The method of Miyake comprises a step of cutting the ribbon 11 (via cutting means 17a and 17b) to obtain a cut ribbon 7 (Fig. 7, paragraph [0097]).
The method of Miyake comprises a step of performing an annealing process on the cut ribbon 7, corresponding to the heating of the cut ribbon during the soldering process (paragraph [0105]).
If it is found that the soldering process of Miyake does not teach the limitations directed to the “annealing process” of Claim 9, then an alternate rejection of Claim 9 is provided below.

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erez, et al. (U.S. Patent Application Publication 2010/0037932 A1).
In reference to Claim 9, Erez teaches a method for manufacturing a photovoltaic ribbon (Figs. 15A-K, paragraphs [0062]-[0075]).
The method of Erez teaches a step of acquiring a ribbon reel 120 (Figs. 15A-K, paragraph [0041]) and pulling a ribbon 880 (Fig. 15D, paragraph [0066]). This “pulling” corresponds to the initial removal of ribbon 880 from ribbon cutter 780, as shown in Fig. 15D (i.e. before the ribbon is fully over the surface of wafer 790).
The method of Erez comprises a step of stretching the ribbon 880 (Fig. 15D, paragraph [0066]). This “stretching” step corresponds to the process in which ribbon 880 is stretched completely over the surface of wafer 790, as shown in Fig. 15D (paragraph [0066]). 
It is noted that “stretch” is interpreted to include the O.E.D. definition, “to place at full length.” 
The method of Erez comprises a step of cutting the ribbon 880 to obtain a cut ribbon (Fig. 15E, paragraph [0067]).
The method of Erez comprises a step of performing an annealing process on the cut ribbon, corresponding to the inductive heating of the cut ribbon during the soldering process (Fig. 15K, paragraph [0073]).
If it is found that the soldering process of Erez does not teach the limitations directed to the “annealing process” of Claim 9, then an alternate rejection of Claim 9 is provided below.
In reference to Claim 10, Erez teaches that, during the stringing process, individual cells are transported by a belt (Fig. 17, paragraph [0078]), i.e. moved.
Erez further teaches that, during this stringing process, the cut ribbon portion is soldered to the surface of an adjacent cell’s electrode in any of the stringing processes shown in Figs. 19-21 (paragraphs [0080]-[0081]). 
Therefore, Erez teaches the limitations of Claim 10, wherein the process comprises moving the ribbon after the annealing process, for soldering a cell of a photovoltaic module.
Specifically, because the ribbon on an individual cell is moved once the cell it is attached to is moved, and because the ribbons on adjacent cells are soldered together during the stringing operation, Erez teaches the limitations of Claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake, et al. (U.S. Patent Application Publication 2013/0164863 A1) in view of Seto, et al. (U.S. Patent Application Publication 2014/0224387 A1).
In reference to Claim 9, Miyake teaches a method for manufacturing a photovoltaic ribbon (Figs. 4-7, paragraphs [0041]-[0098] and [0102]-[0106]).
The method of Miyake teaches a step of acquiring a ribbon reel (i.e. bobbin 12) (paragraph [0042]) and pulling (i.e. drawing) a ribbon 11 (Fig. 4, paragraphs [0047]-[0048]).
The method of Miyake comprises a step of stretching the ribbon 11 over pulley 13 (paragraph [0058]).
The method of Miyake comprises a step of cutting the ribbon 11 (via cutting means 17a and 17b) to obtain a cut ribbon 7 (Fig. 7, paragraph [0097]).
Miyake does not teach that the cut ribbon is annealed.
However, Miyake teaches that the ribbon/cut ribbon material is copper (paragraph [0034]).
To solve the same problem of providing copper interconnects for solar cells, Seto teaches a method of forming copper interconnects for solar cells, comprising a step of annealing the copper interconnect structures via resistance heating, prior to solder plating the interconnects and applying them to a solar cell (Fig. 1, paragraphs [0018]-[0031]). 
Seto additionally teaches that the resistance heating method of his invention provides the benefits of reducing the internal stress of the wires using a brief and cost-effective thermal treatment (paragraphs [0012]-[0013]), which decreases warpage of the solar cell caused by internal stress within the interconnect (paragraphs [0003]).

Performing the resistance heating step and solder plating step of Seto on the cut interconnect ribbons of Miyake, prior to applying these interconnect ribbons to solar cells in the method of Miyake, teaches the limitations of Claim 9, of performing an annealing process on the cut ribbon.
In reference to Claim 10, Miyake teaches that each wire is moved to the surface of a solar cell, where it is soldered to the surface of the solar cell (paragraph [0105]).
Therefore, modified Miyake teaches the limitations of Claim 10, of moving the ribbon after the annealing process, for soldering a cell of a photovoltaic module.
In reference to Claim 16, modified Miyake/Seto teaches that the annealing process comprises fixing two ends of the cut ribbon (i.e. immobilizing the cut piece of ribbon, Seto, Fig. 1), connecting the two ends of the ribbon in an annealing circuit (Seto, Fig. 1, paragraphs [0030]-[0031]), powering off after a preset electrified time (i.e. as shown in Table 1 of Seto), and cooling the ribbon (which inherently happens, after the ribbon is detached from the annealing circuit).
In reference to Claim 17, modified Miyake/Seto teaches that the annealing process occurs for 0.5-5 seconds (Seto, Table 1). Therefore, because the annealing time is taught to be measured, this disclosure teaches that the real-time electrified time is measured/acquired.
Further, because the annealing process only occurs for 0.5-5 seconds, this disclosure teaches that the magnitude of the annealing current is adjusted (i.e. the annealing current is turned off) as a function of the real-time electrified time (i.e. when the desired amount of time has passed).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake, et al. (U.S. Patent Application Publication 2013/0164863 A1) in view of Seto, et al. (U.S. Patent Application Publication 2014/0224387 A1), as applied to Claim 9, and further in view of Affaticati, et al. (U.S. Patent Application Publication 2016/0273068 A1).
In reference to Claim 12, Seto teaches that the annealing process includes supplying an annealing current to the ribbon (Fig. 1, paragraphs [0030]-[0031]). 
Seto does not teach that an annealing current is converted from an alternating current to a direct current by a rectifier, and supplying the direct current to the ribbon.
	To solve the same problem of performing resistive heating on a copper wire to improve its properties, Affaticati teaches a resistive heating device suitable for use in annealing a copper wires, wherein the annealing current is converted by a rectifier from an alternating current to a direct current, and then supplied to the copper wire (Fig. 1, paragraphs [0020]-[0025]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have converted the annealing current of modified Miyake/Seto to direct current with a rectifier, prior to supplying this annealing current to the ribbon, as taught by Affaticati, because Affaticati teaches that this is a suitable form of electrical current for resistive heating/annealing of a wire.
	Converting the annealing current of modified Miyake/Seto to direct current via a rectifier, prior to supplying this annealing current to the ribbon, as taught by Affaticati, teaches the limitations of Claim 12, wherein the annealing current is converted from an alternating current to a direct current by a rectifier, and that the annealing current supplied to the ribbon is direct current.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake, et al. (U.S. Patent Application Publication 2013/0164863 A1) in view of Seto, et al. (U.S. Patent Application Publication 2014/0224387 A1), as applied to Claim 9, and further in view of Wootton (U.S. Patent Application Publication 2012/0247554 A1).
In reference to Claim 15, Miyake teaches that the cut ribbon 7 has a thickness of 0.1-0.3 mm, and a length of 140-300 mm (paragraph [0036]).
This disclosure teaches the limitations of Claim 15, wherein a length of the cut ribbon is 50-220 mm.
prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 50-220 mm overlaps with the taught range of 140-300 mm.
Miyake teaches that the ribbon has a rectangular cross section.
To solve the same problem of stringing and tabbing a solar cell, Wootton teaches that interconnect wiring with a round cross section is superior to interconnect wiring with a flat cross-section, as in Miyake, because wiring with round cross-section has less burring on the edges (paragraph [0072]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the wiring ribbon of modified Miyake to have a round cross section, instead of a flat cross-section, while retaining a thickness of 0.1-0.3 mm, because of the previously-described advantages of round-cross-section wiring. 
Forming the wiring ribbon of modified Miyake to have a round cross section, instead of a flat cross-section, while retaining a thickness of 0.1-0.3 mm, teaches the limitations of Claim 15, wherein a cross section of the ribbon pulled is circular with a diameter of 0.3-0.4mm.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 0.3-0.4mm overlaps with the taught range of 0.1-0.3 mm.

Claims 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Erez, et al. (U.S. Patent Application Publication 2010/0037932 A1) in view of Seto, et al. (U.S. Patent Application Publication 2014/0224387 A1).
In reference to Claim 9, Erez teaches a method for manufacturing a photovoltaic ribbon (Figs. 15A-K, paragraphs [0062]-[0075]).
The method of Erez teaches a step of acquiring a ribbon reel 120 (Figs. 15A-K, paragraph [0041]) and pulling a ribbon 880 (Fig. 15D, paragraph [0066]). This “pulling” corresponds to the initial removal of ribbon 880 from ribbon cutter 780, as shown in Fig. 15D (i.e. before the ribbon is fully over the surface of wafer 790).

It is noted that “stretch” is interpreted to include the O.E.D. definition, “to place at full length.” 
The method of Erez comprises a step of cutting the ribbon 880 to obtain a cut ribbon (Fig. 15E, paragraph [0067]).
The method of Erez does not comprise a step of performing an annealing process on the cut ribbon.
However, he teaches that the cut ribbon is heated for soldering by inductive heating, provided by a portion of the stringer device (paragraph [0073]).
To solve the same problem of providing interconnects for solar cells, wherein the interconnects comprise a solder layer (Seto, paragraph [0002]), Seto teaches a method of forming interconnects for solar cells, comprising a step of annealing the interconnect structures via inductive heating (Fig. 2, paragraphs [0032]-[0034], as in Erez) or direct resistance heating (Fig. 1, paragraphs [0018]-[0031]), prior to solder plating the interconnects and applying them to a solar cell. 
Seto additionally teaches that the resistance heating method of his invention provides the benefits of reducing the internal stress of the wires using a brief and cost-effective thermal treatment (paragraphs [0012]-[0013]), which decreases warpage of the solar cell caused by internal stress within the interconnect (paragraphs [0003]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the stringer device of Erez so that the soldering heads of Erez perform the resistance heating step of Seto on the cut interconnect ribbons of Erez, prior to applying these interconnect ribbons to solar cells in the method of Erez. This modification would have provided the benefit of reducing the internal stress of the wires, which decreases warpage of the solar cell caused by internal stress within the interconnect structure.
Modifying the stringer device of Erez so that the soldering heads of Erez perform the resistance heating step of Seto on the cut interconnect ribbons of Erez, prior to applying these interconnect ribbons to solar cells, teaches the limitations of Claim 9, of performing an annealing process on the cut ribbon.
In reference to Claim 10, Erez teaches that, during the stringing process, individual cells are transported by a belt (Fig. 17, paragraph [0078]), i.e. moved.
Erez further teaches that, during this stringing process, the cut ribbon portion is soldered to the surface of an adjacent cell’s electrode in any of the stringing processes shown in Figs. 19-21 (paragraphs [0080]-[0081]). 
Therefore, modified Erez teaches the limitations of Claim 10, wherein the process comprises moving the ribbon after the annealing process, for soldering a cell of a photovoltaic module.
Specifically, because the ribbon on an individual cell is moved once the cell it is attached to is moved, and because the ribbons on adjacent cells are soldered together during the stringing operation, Erez teaches the limitations of Claim 10. 
In reference to Claim 16, modified Erez/Seto teaches that the annealing process comprises fixing two ends of the cut ribbon (i.e. immobilizing the cut piece of ribbon, Erez, Fig. 15K), connecting the two ends of the ribbon in an annealing circuit (Seto, Fig. 1, paragraphs [0030]-[0031]), powering off after a preset electrified time (i.e. as shown in Table 1 of Seto), and cooling the ribbon (which inherently happens, after the ribbon is detached from the annealing circuit).
In reference to Claim 17, modified Erez/Seto teaches that the annealing process occurs for 0.5-5 seconds (Seto, Table 1). Therefore, because the annealing time is taught to be measured, this disclosure teaches that the real-time electrified time is measured/acquired.
Further, because the annealing process only occurs for 0.5-5 seconds, this disclosure teaches that the magnitude of the annealing current is adjusted (i.e. the annealing current is turned off) as a function of the real-time electrified time (i.e. when the desired amount of time has passed).
 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Erez, et al. (U.S. Patent Application Publication 2010/0037932 A1) in view of Seto, et al. (U.S. Patent Application Publication 2014/0224387 A1), as applied to Claim 9, and further in view of Affaticati, et al. (U.S. Patent Application Publication 2016/0273068 A1).
In reference to Claim 11, modified Erez as applied to Claim 9 teaches that the annealing process includes supplying an annealing current to the ribbon (Seto, Fig. 1, paragraphs [0030]-[0031]).
Further, modified Erez teaches that this annealing current is supplied to the ribbon with a portion of the stringer of modified Erez, as described in the rejection of Claim 9 above. 
Modified Erez/Seto does not explicitly teach that the annealing current is direct current. Instead, he teaches that it is current provided by a transformer (Seto, paragraph [0030]).
	To solve the same problem of performing resistive heating on wire to improve its properties, Affaticati teaches a resistive heating device suitable for use in annealing wires, wherein the annealing current is converted by a rectifier from an alternating current to a direct current, and then supplied to the wire (Fig. 1, paragraphs [0020]-[0025]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have converted the annealing current of modified Erez/Seto to direct current, prior to supplying this annealing current to the ribbon, as taught by Affaticati, because Affaticati teaches that this is a suitable form of electrical current for resistive heating/annealing of a wire.
	Converting the annealing current of modified Erez/Seto to direct current, prior to supplying this annealing current to the ribbon, as taught by Affaticati, teaches the limitations of Claim 11, wherein the annealing current supplied to the ribbon is direct current.
In reference to Claim 11, modified Erez as applied to Claim 9 teaches that the annealing process includes supplying an annealing current to the ribbon (Seto, Fig. 1, paragraphs [0030]-[0031]).
Further, modified Erez teaches that this annealing current is supplied to the ribbon with a portion of the stringer of modified Erez, as described in the rejection of Claim 9 above. 
Modified Erez/Seto does not explicitly teach that the annealing current is converted from an alternating current to a direct current by a rectifier, prior to supplying it to the ribbon.
Instead, he teaches that it is current provided by a transformer (Seto, paragraph [0030]).
	To solve the same problem of performing resistive heating on wire to improve its properties, Affaticati teaches a resistive heating device suitable for use in annealing wires, wherein the annealing 
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have converted the annealing current of modified Erez/Seto to direct current with a rectifier, prior to supplying this annealing current to the ribbon, as taught by Affaticati, because Affaticati teaches that this is a suitable form of electrical current for resistive heating/annealing of a wire.
	Converting the annealing current of modified Erez/Seto to direct current via a rectifier, prior to supplying this annealing current to the ribbon, as taught by Affaticati, teaches the limitations of Claim 12, wherein the annealing current is converted from an alternating current to a direct current by a rectifier, and that the annealing current supplied to the ribbon is direct current.
 	In reference to Claims 13-14, modified Erez as applied to Claims 11-12 is silent regarding the magnitude of the direct current used to anneal the ribbon.
	To solve the same problem of performing resistive heating on wire to improve its properties, Affaticati teaches that annealing current depends on the cross-section of the wire that is to be annealed (paragraph [0006]). Affaticati further teaches that the annealing voltage (on which the annealing current depends, via Ohm’s law, V=IR) increases as the feeding speed of the wire increases (paragraph [0006]).
	Therefore, absent a showing of persuasive secondary considerations, it is the Examiner’s position that the direct current used as the annealing current is a result-effective variable that is dependent on the wire diameter and wire feed speed used during the processing of modified Erez. It is further the Examiner’s position that one of ordinary skill in the art would have been motivated to optimize the annealing current in the method of modified Erez to balance a desirable wire feed speed with adequate annealing. Finally, it is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed annealing current recited in Claims 13-14, without undue experimentation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721